Scott, J. (dissenting):
I am constrained to dissent. The question involved is not so much as to the jurisdiction of the court, but as to the proper procedure to be followed in invoking and exercising jurisdiction.. As I read the record on appeal no motion for the removal of the committee was regularly bcfoz’e the court. Undoubtedly the court may and should act with expedition, and even summarily when it appears that an estate is being misznanaged and wasted. Nothing of that sort appeaz-ed in the present case. The report of the referee approving the coznmittee’s account, which was confirmed by the order appealed frozn, shows that the estate had been prudently managed and was well invested. No interest of the estate could have suffered, i£ the matter of z’emoving the committee had been allowed to rest until it could be brought before the court regularly, upon due notice to all parties concerned.
Order modified as directed in opinion, and as modified affirmed, with costs to all parties payable by the coznmittee of the estate. Settle order on notice.